Name: Commission Regulation (EC) No 1924/1999 of 8 September 1999 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the 2000 to 2002 programme of ad hoc modules to the labour force survey
 Type: Regulation
 Subject Matter: economic analysis;  labour market
 Date Published: nan

 Avis juridique important|31999R1924Commission Regulation (EC) No 1924/1999 of 8 September 1999 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the 2000 to 2002 programme of ad hoc modules to the labour force survey Official Journal L 238 , 09/09/1999 P. 0014 - 0015COMMISSION REGULATION (EC) No 1924/1999of 8 September 1999implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the 2000 to 2002 programme of ad hoc modules to the labour force surveyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community(1), and in particular Article 4(2) thereof,(1) Whereas in accordance with Article 4(2) of Regulation (EC) No 577/98 a programme of ad hoc modules covering several years must be drawn up each year;(2) Whereas the measures provided for in this Regulation are in accordance with the opinion delivered by the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom(2),HAS ADOPTED THIS REGULATION:Article 1A programme of ad hoc modules covering years 2000 to 2002 is laid down in the Annex to the present Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 September 1999.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ L 77, 14.3.1998, p. 3.(2) OJ L 181, 28.6.1989, p. 47.ANNEXLABOUR FORCE SURVEYMulti-annual programme of ad hoc modules1. Transition from school to working lifeList of variables: see Commission Regulation (EC) No 1925/1999 on 8 September 1999 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community concerning the specification of the 2000 ad hoc module on transition from school to working life(1)Reference period: second quarter 2000 (third quarter of 2000 of Italy)Member States and regions concerned: all with exception of GermanySample: persons who had left education in the last five/ten years (including persons who have left education for at least one year and re-entered education subsequently); if the individual is the sample unit no information on the members of the household is requestedTransmission of the results: before 31 March 20012. Length and patterns of working timeList of variables: to be defined before March 2000Reference period: second quarter 2001Member States and regions concerned: to be definedSample: as for the standard modules; however, if the individual is the sample unit no information on the members of the household is requestedTransmission of the results: before 31 March 20023. Disabled people's employmentList of variables: to be defined before March 2001Reference period: second quarter 2002Member States and regions concerned: to be definedSample: disabled persons; if the individual is the sample unit no information on the members of the household is requestedTransmission of the results: before 31 March 2003(1) See page 16 of this Official Journal.